Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the fifth switch" in the second and the third lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first and second current sources" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 5,670,915).
Regarding claim 1, Cooper discloses an oscillator circuit (Fig 1) for generating an output square wave signal (20 Q-bar output) having first and second voltage output levels (VH, VL), the oscillator circuit comprising: 
a comparator (16, 18) having an output and first and second inputs (each has noninverting + and inverting - inputs and one output); 
a switching circuit (20, 22, 14, col.6, lines 31-38) configured to provide an oscillatory waveform at the first input (+ of 16, - of 18) of the comparator (16, 18); and a feedback circuit (24, 26, 38, 30; 32, 34, 36, 38) arranged to sample (col.7, line 7 - col.8, line 55) the first input of the 
Regarding claim 2, Fig 1 shows wherein the switching circuit comprises: a first capacitor (14) connected between the first input (+ of 16, - of 18) of the comparator and a common connection (ground); a first switch connected (switching transistor in 20) between the first input of the comparator and a first current source (22), the first switch configured to connect the first current source (22) to charge the first capacitor (14) when the output square wave signal (Q-bar) is at the first voltage level (L); a second switch (other switching transistor in 20) connected between the first input of the comparator and a second current source (22), the second switch configured to connect the second current source to discharge the capacitor (14) when the output square wave signal is at the second voltage level (H).  it is noted that RT 22 corresponds to both “a first current source” and  “a second current source” because it is used as charging current source and discharging current source.


Regarding claim 11, Fig 1 shows a switched capacitor resistor circuit (20, 22, 14) wherein the output square wave signal (Q-bar) of the oscillator circuit is provided as a switching signal to the switched capacitor resistor circuit  
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper (5565819) discloses an RC oscillator.
Zhao (US 2016/0056763) discloses a switched-capacitor RC oscillator.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849